NOTE BY THE REPORTER. — See Sheldon, Adm'r, v. Ct. ofProb. of Johnston, 5 R.I. 436, and Shaw v. Newell,9 R.I. 111. In the first case the administrator was the appellant, and the appeal was dismissed on the ground of insufficient notice. In the second case the appeal was in fact from an order of distribution, as follows: "Municipal Court of the City of Providence, July, 28, 1868. It is further ordered and decreed that the administrator distribute the balance of funds in his hands to and among the creditors whose claims have been allowed by the commissioners, in proportion to the sums unto them respectively due and owing, that is to say, at the rate of — per cent. upon the amount of their several claims: to wit, to — ."
Gen. Stat. R.I. cap. 175, § 13, corresponds to Rev. Stat. R.I. cap. 158, § 9. *Page 422 
After the foregoing opinion, the appellants asked permission to amend their appeal by striking out the words, "Decree of the Probate Court," and inserting the words, "Judgment of the Commissioners." On this application, the court gave the following opinion: —
The motion is not a motion to amend, but to substitute a new appeal for the appeal which has been taken. The appeal taken is from the decree of the Court of Probate of Pawtucket; if changed as proposed, it will become an appeal from the judgment of commissioners appointed by that court. The decree appealed from is suspended by the appeal until affirmed in this court. Gen. Stat. R.I. cap. 170, § 6. If the substitution is permitted, it can never be affirmed. The so-called amendment is not allowable under the statute, as construed by this court. Wilcox v. Sherman,2 R.I. 540; Thayer v. Farrell, ante, p. 305. The motion is denied.
Motion dismissed.